Title: To George Washington from Brigadier General Peter Muhlenberg, 1 December 1777
From: Muhlenberg, Peter
To: Washington, George



Sir
December 1st 1777.

Agreeable to Your Excellency’s requisition I transmit You my Sentiments on the Question proposd in Council Yesterday.
I would beg leave to premise that agreeable to my Sentiments, the Army should continue in a Position, where they can most effectually Annoy the Enemy, untill it shall be absolutely necessary on Account of the Severity of the Weather to Quit the Field—2dly That the Preservation of the Army by getting them into good Winter Quarters, will be of much greater Utility, than any small Advantages, which can be gain’d over the Enemy, by keeping the Army near their Lines.
With regard to the place, propper for the Army to take Winter Quarters, I must confess, I am more inclined to Join in Sentiment with those Gentlemen who propose Lancaster for the Right of the Cantonment & Reading for the left, than with those who propose Wilmington—my reasons are these. Wilmington, &ca are so near the Enemy that there is the greatest probability of their frequent Alarming us, consequently the end intended, that is the Ease of the Army will not be Answered.
2dly  Our Army will certainly diminish, at least for the Winter, by a Number of the Soldiers receiving permission to return to the different States they came from which would perhaps enable the Enemy to gain Material Advantages over us, especially if it should be found necessary, on account of Covering, to Quarter the Men some distance apart.
3dly  The upper part of Pensylvania would be left entirely to the Mercy of the Enemy, & the Communication with the Eastern States cut of.
4thly  The Enemy will have it in their power to draw more Supplies from the Jersey, than it would be possible for them to draw from the

lower Counties even if they were entirely given up to them, for if the Army lay at Wilmington, One Armed Vessell would be sufficient to prevent us from affording any relief to the Jerseys.
Perhaps if your Excellency was to Order some Person to Reconnoitre the Country from Reading to Easton it would be found more eligible, to make Reading the right of the Cantonment, & Easton the left, than any other place proposed, especially if the Hint thrown out by a Gentleman in Council, was Adopted that is, to erect Hutts for the more Robust, & let the Feeble, be quartered in Houses, &ca. In Reading the Refugees from Philadelphia, are less Numerous than in Lancaster, Lebanon, &ca. Reading, Allentown Bethlehem & Easton lie in a direct line, very near the same distance from Philadelphia—a few Miles in front of this Line, in Maxetawny & Macungy, one, if not two Divisions may be Quartred with the greatest ease, & here the Troops would be ready, either to protect our Stores, or prevent any considerable Ravages in the Country. Your Excellencys Most Obedt & humble Servt

P: Muhlenberg

